NOT DESIGNATED
                                           0sZ PUDILICATION
                                      COURT OF APPEAL, FIRST CIRCUIT
                                             STATE OF LOUISIANA




RE:    Docket Number 2021 -KA -0418



State Of Louisiana

                      Versus - -
                                                                   21st Judicial District Court

Jonathan Ray Harbin, Jr.                                           Case #:   37136
                                                                   Livingston Parish




On Application for Rehearing filed on 01/ 03/ 2022 by Jonathan Ray Harbin, Jr.

Rehearing                             DENY




                                                                                     IN


                                                                                       E. " Duke" Welch




                                                                                        1
                                                                                 Mitchell R. Theriot




Date     FEB 10 2022



Rodd Naq